Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
                         , 201  , by and between Power Solutions International,
Inc., a Delaware corporation (the “Company”), and the [name of Executive
Officer/ Director] (“Indemnitee(s)”).

RECITALS

A.    Indemnitee provides a valuable service to the Company by serving as an
officer of the Company and/or a member of the Board of Directors of the Company
(the “Company Board”).

B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous or conflicting, and therefore
may fail to provide directors and officers with adequate guidance regarding the
legal risks to which they are exposed and/or the manner in which are expected to
execute their fiduciary duties and responsibilities.

C.    The Company recognizes that plaintiffs often seek damages in such large
amounts, and the costs of litigation may be so great (whether or not the
litigation is meritorious), that the defense and/or settlement of such
litigation can create an extraordinary burden on the personal resources of
directors and officers.

D.    The Company’s Certificate of Incorporation (the “Certificate”) provides
that the Company may indemnify its officers and directors to the fullest extent
permitted by the General Corporation Law of Delaware, but the rights conferred
by the Certificate are not exclusive of any other rights which any officer or
director of the Company may have under any agreement with the Company, such as
those set forth in this Agreement.

E.    The Company desires and has requested Indemnitee to continue to serve as
an officer or director of the Company, and Indemnitee is willing to continue to
serve as an officer or director of the Company if Indemnitee is furnished the
indemnity provided for herein by the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.    Definitions. For purposes of this Agreement, the following terms shall
have the corresponding meanings set forth below.

“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act.



--------------------------------------------------------------------------------

“Business Day” means any day other than Saturday or Sunday or any day that banks
in the state of Illinois are required or permitted to close.

“Change of Control” means the occurrence, after the date of this Agreement, of
any of the following events: (i) any Person (other than the Company, a
majority-owned Subsidiary of the Company or any of its subsidiaries, or an
employee benefit plan (or related trust) sponsored or maintained by the
Company), including a “group” as provided in Section 13(d)(3) of the Exchange
Act, that was not previously the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then-outstanding voting securities
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then-outstanding voting securities; (ii) during any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Company Board, and any new director (other than a director designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in clauses (i), (iii) or (v) of this sentence) whose
election by the Company Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (other than
as a result of any settlement of a proxy or consent solicitation contest or any
action taken to avoid such a contest), cease for any reason to constitute at
least a majority of the members of the Board; (iii) the effective date of a
merger or consolidation of the Company with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the Company Board or other governing body of such
surviving entity; (iv) the approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or (v) any
event of a nature that would be required to be reported in response to Item 6(e)
of Schedule 14A of Regulation 14A (or a response to any similar item on any
similar schedule or form) promulgated under the Exchange Act, whether or not the
Company is then subject to such reporting requirement.

“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief in connection with or arising from an
Indemnification Event.

“Company Action” means a Proceeding in which a Claim has been brought by or in
the name of the Company to procure a judgment in its favor.

“Covered Entity” means (i) the Company, (ii) any Subsidiary or (iii) any other
Person for which Indemnitee is or was (or may be deemed to be or have been) at
any time serving at the request of the Company, or at the request of any
Subsidiary, as a director, officer, employee, controlling person, agent or
fiduciary.

 

2



--------------------------------------------------------------------------------

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Company Board but is not a party to any Proceeding then pending
with respect to any Indemnification Event.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any similar federal statute then in effect.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute then in effect.

“Expenses” means any and all direct and indirect fees, costs, retainers, court
costs, transcript costs, expert fees, witness fees, travel expenses, duplicating
costs, printing costs, binding costs, electronic delivery costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of any type or nature whatsoever reasonably incurred by Indemnitee (including,
subject to the limitations set forth in Section 3(c) below, reasonable
attorneys’ fees) in connection with or arising from an Indemnification Event,
including: (i) the investigation or defense of a Claim; (ii) being, or preparing
to be, a witness or otherwise participating, or preparing to participate, in any
Proceeding; (iii) furnishing, or preparing to furnish, documents in response to
a subpoena or otherwise in connection with any Proceeding; (iv) any appeal of
any judgment, outcome or determination in any Proceeding (including any premium,
security for and other costs relating to any cost bond, supersedeas bond or any
other appeal bond or its equivalent); (v) establishing or enforcing any right to
indemnification under this Agreement (including pursuant to Section 2(c) below),
Delaware law or otherwise, regardless of whether Indemnitee is ultimately
successful in such action, unless as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitee as a basis for such action was not made in good faith or was
frivolous; and (vi) any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, including all interest, assessments and other charges paid or
payable with respect to such payments. For purposes of clarification, Expenses
shall not include Losses.

An “Indemnification Event” shall be deemed to have occurred if Indemnitee was,
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was, is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was (or may be deemed to
be or have been) a director, officer, employee, controlling person, agent or
fiduciary of any Covered Entity, or by reason of any actual or alleged action or
inaction on the part of Indemnitee while serving in any such capacity (including
rendering any written statement that is a Required Statement or is made to
another officer or employee of the Covered Entity to support a Required
Statement).

 

3



--------------------------------------------------------------------------------

“Independent Legal Counsel” means an attorney or firm of attorneys designated by
the Disinterested Directors (or, if there are no Disinterested Directors, the
Company Board) that is experienced in matters of corporate law and neither
presently is, nor in the thirty-six (36) months prior to such designation has
been, retained to represent (i) the Company or Indemnitee in any matter material
to either such party, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including (i) with respect to a
corporation, its certificate of incorporation and by-laws, (ii) with respect to
a limited liability company, its certificate of formation and operating (or
limited liability company) agreement, and (iii) with respect to a partnership,
its certificate of partnership and partnership agreement.

“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or appeal, whether brought in the
right of a Covered Entity or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative nature.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, estate, a joint
venture, an unincorporated organization, an employee benefit plan, any other
entity or enterprise, or any government or agency or political subdivision
thereof.

“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding (i) the design, adequacy or evaluation
of a Covered Entity’s internal control over financial reporting or disclosure
controls and procedures or (ii) the accuracy, sufficiency or completeness of
reports or statements filed by a Covered Entity with the SEC pursuant to federal
law and/or administrative regulations, including any certification contemplated
by Section 302 or Section 906 of the Sarbanes-Oxley Act of 2002, as amended, and
any rules and regulations promulgated pursuant thereto.

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority of all Disinterested
Directors, even if such Disinterested Directors do not constitute a quorum of
the Company Board; (ii) a committee of Disinterested Directors, even if such
committee members do not constitute a quorum of the Company Board, so long as
such committee was designated by a majority of all Disinterested Directors;
(iii) if there are no Disinterested Directors, or if

 

4



--------------------------------------------------------------------------------

the Disinterested Directors so direct, Independent Legal Counsel, in which case
the applicable determination shall be provided in a written opinion to the
Company Board, with a copy provided to Indemnitee; (iv) the Company’s
stockholders, if there are no Disinterested Directors; or (v) if Indemnitee is
not a director or officer of the Company at the time of such determination, the
Company Board.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

“Subsidiary” means any corporation of which more than ten percent (10%) of the
outstanding voting securities is owned directly or indirectly by the Company,
and one or more other Subsidiaries, taken as a whole.

2.    Indemnification.

(a)    Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 10 and the other provisions of this Agreement
below, the Company shall indemnify and hold harmless Indemnitee, to the fullest
extent permitted by law, against any and all Losses and Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Indemnification Event, but only if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company, and, with respect to any criminal Proceeding, only if
Indemnitee had no reasonable cause to believe Indemnitee’s conduct was unlawful.
The termination of any Proceeding by judgment, court order, settlement or
conviction, or on plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee (i) did not act in good faith and
in a manner which Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Company, or (ii) with respect to any criminal
Proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(b)    Limitation with Respect to Company Actions. Notwithstanding the
foregoing, the Company shall not indemnify and hold harmless Indemnitee with
respect to any Losses (as opposed to Expenses) in connection with, or arising
from, any Company Action. Furthermore, the Company shall not indemnify and hold
harmless Indemnitee with respect to any Expenses in connection with, or arising
from, any Company Action as to which Indemnitee shall have been adjudged to be
liable to the Company by a court of competent jurisdiction, unless, and then
only to extent that, any court in which such Company Action was brought shall
determine upon application that, despite the adjudication of liability, but in
view of all of the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses as such court shall
deem proper.

(c)    Advancement of Expenses. To the fullest extent permitted by law and until
a determination that Indemnitee is not entitled to be indemnified by the Company
under the terms hereof, the Company shall advance Expenses to or on behalf of
Indemnitee as soon as practicable, but in any event not later than thirty
(30) days after written request therefor by

 

5



--------------------------------------------------------------------------------

Indemnitee, which request shall be accompanied by vouchers, invoices or similar
evidence documenting in reasonable detail the Expenses incurred or to be
incurred by Indemnitee. Indemnitee hereby undertakes to repay such amounts
advanced if, and only to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company for such Expenses
under this Agreement.

(d)    Contribution. If, and to the extent, the indemnification of Indemnitee
provided for in Section 2(a) above for any reason is held by a court of
competent jurisdiction not to be permissible for liabilities arising under
federal securities laws or ERISA, then the Company, in lieu of indemnifying
Indemnitee under this Agreement, shall contribute to the amount paid or payable
by Indemnitee as a result of such Losses or Expenses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Covered Entities
and all officers, directors or employees of the Covered Entities other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Covered
Entities and all officers, directors or employees of the Covered Entities other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, in
connection with the action or inaction that resulted in such Losses or Expenses,
as well as any other relevant equitable considerations. The relative fault of
the Covered Entities and all officers, directors or employees of the Covered
Entities other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive. Notwithstanding the
foregoing, no Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

3.    Indemnification Procedures.

(a)    Notice of Indemnification Event. Indemnitee shall give the Company notice
as soon as reasonably practicable of any Indemnification Event of which
Indemnitee becomes aware and of any request for indemnification hereunder;
provided, however, that any failure to so notify the Company shall not relieve
the Company of any of its obligations under this Agreement, except if, and then
only to the extent that, such failure increases the liability of the Company
under this Agreement.

(b)    Notice to Insurers. If, at the time the Company receives notice of an
Indemnification Event pursuant to Section 3(a) above, the Company has liability
insurance in effect that may cover such Indemnification Event, the Company shall
give prompt written notice of such Indemnification Event to the applicable
insurers in accordance with the procedures set forth in each of the applicable
policies of insurance. The Company shall thereafter take all reasonably
necessary or desirable action to cause such insurers to pay, for the benefit of
Indemnitee, all amounts payable as a result of such Indemnification Event in
accordance with the terms of such policies; provided, however, that nothing in
this Section 3(b) shall affect the Company’s obligations under this Agreement or
the Company’s obligations to comply with the provisions of this Agreement in a
timely manner as provided herein.

 

6



--------------------------------------------------------------------------------

(c)    Selection of Counsel. If the Company shall be obligated hereunder to pay
or advance Expenses or indemnify Indemnitee with respect to any Losses, the
Company shall be entitled to assume the defense of any related Claims, with
counsel selected by the Company; provided, however, that following a Change of
Control, such counsel shall be subject to the prior written approval of
Indemnitee, which approval shall not be unreasonably withheld, conditioned or
delayed. After the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the defense of such Claims;
provided, that (i) Indemnitee shall have the right to employ counsel in
connection with any such Claim at Indemnitee’s expense, and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company with respect to the period after the Company has retained counsel to
defend such Claim and such authorization has not been withdrawn, (B) counsel for
Indemnitee shall have provided the Company with a written legal opinion that
there is, or there is reasonably likely to be, a conflict of interest between
the Company and Indemnitee in the conduct of any such defense, or (C) the
Company shall not continue to retain such counsel to defend such Claim, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

(d)    Settlement of Claims. The Company shall not settle any Claim in which it
takes the position that Indemnitee is not entitled to indemnification in
connection with such settlement without the prior written consent of Indemnitee,
nor shall the Company settle any Claim in any manner which would (i) impose any
fine or obligation on Indemnitee that is not indemnified by the Company
hereunder, (ii) impose any non-monetary sanction on Indemnitee, or (iii) require
any admission of fault or culpability of Indemnitee, without Indemnitee’s prior
written consent.

4.    Determination of Right to Indemnification.

(a)    Successful Proceeding. To the extent Indemnitee has been successful, on
the merits or otherwise, in defense of any Proceeding referred to in
Section 2(a) or 2(b), the Company shall indemnify Indemnitee against all Losses
and Expenses incurred by Indemnitee in connection therewith. If Indemnitee is
not wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all Claims in such Proceeding, the
Company shall indemnify Indemnitee against all Losses and Expenses incurred by
Indemnitee in connection with each successfully resolved Claim.

(b)    Other Proceedings. In the event that Section 4(a) is inapplicable, the
Company shall nevertheless indemnify Indemnitee, unless and to the extent a
Reviewing Party chosen pursuant to Section 4(c) determines that Indemnitee has
not met the applicable standard of conduct set forth in Section 2(a) or 2(b), as
applicable, as a condition to such indemnification.

(c)    Reviewing Party Determination. If, and to the extent, any applicable law
requires the determination that Indemnitee has met the applicable standard of
conduct set forth in Section 2(a) or 2(b), as applicable, as a condition to any
such indemnification, a Reviewing Party chosen by the Company Board (provided,
that following a Change of Control, such Reviewing Party shall, at the written
election of Indemnitee, be an Independent Legal Counsel) shall make such
determination in writing, subject to the following:

 

7



--------------------------------------------------------------------------------

(i)    A Reviewing Party so chosen shall act in the utmost good faith to assure
Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s evidence that Indemnitee has met the applicable standard of
conduct.

(ii)    If the Reviewing Party pursuant to this Section 4(c) is to be an
Independent Legal Counsel, the Independent Legal Counsel shall be selected as
provided in this Section 4(c)(ii). The Independent Legal Counsel shall be
selected by the Company Board, and the Company Board shall provide written
notice of such selection to Indemnitee. Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Legal Counsel
so selected does not meet the requirements of “Independent Legal Counsel” as
defined in Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Legal Counsel. If a
written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Legal Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the initial notice provided by the Company Board
to Indemnitee of the initial selection of an Independent Legal Counsel, no
Independent Legal Counsel shall have been selected by the Company Board and not
objected to by Indemnitee, either the Company Board or the Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Company Board’s selection of Independent Legal
Counsel and/or for the appointment as Independent Legal Counsel of a person
selected by the court or by such other person as the court shall designate, and
the person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Legal Counsel and the Reviewing Party
pursuant to this Section 4(c). The Company shall pay any and all reasonable fees
and expenses of Independent Legal Counsel incurred by such Independent Legal
Counsel in connection with acting pursuant to this Section 4(c), and the Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 4(c)(ii), regardless of the manner in which such Independent Legal
Counsel was selected or appointed.

(iii)    Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of a Covered Entity,
including its financial statements, or on information supplied to Indemnitee by
the officers or employees of a Covered Entity in the course of their duties, or
on the advice of legal counsel for a Covered Entity or on information or records
given, or reports made, to a Covered Entity by an independent certified public
accountant or by an appraiser, investment banker or other expert selected by a
Covered Entity, except, and then only to the extent, that Indemnitee knew or had
reason to know that such records or books of account of a Covered Entity,
information supplied by the officers or employees of a

 

8



--------------------------------------------------------------------------------

Covered Entity, advice of legal counsel or information or records given or
reports made by an independent certified public accountant or by an appraiser,
investment banker or other expert were materially false or materially
inaccurate. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of a Covered Entity (other than Indemnitee)
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 4(c)(iii) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company. Any Person seeking to overcome this presumption shall have the burden
of proof, and the burden of persuasion, by clear and convincing evidence.

(iv)    If a Reviewing Party chosen pursuant to this Section 4(c) shall not have
made a determination whether Indemnitee is entitled to indemnification within
thirty (30) days after being chosen as the Reviewing Party, the requisite
determination of entitlement to indemnification shall be deemed to have been
made, and Indemnitee shall be entitled to such indemnification, absent (A) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (B) a prohibition of such
indemnification under applicable law; provided, however, that such thirty
(30)-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 4(c)(iv) shall not apply if (I) the determination of entitlement to
indemnification is to be made by the stockholders of the Company, (II) a special
meeting of stockholders is called by the Company Board for such purpose within
thirty (30) days after the stockholders are chosen as the Reviewing Party,
(III) such meeting is held for such purpose within sixty (60) days after having
been so called, and (IV) such determination is made thereat.

(d)    Appeal to Court. Notwithstanding a determination by a Reviewing Party
chosen pursuant to Section 4(c) that Indemnitee is not entitled to
indemnification with respect to a specific Claim or Proceeding (an “Adverse
Determination”), Indemnitee shall have the right to apply to the court in which
that Claim or Proceeding is or was pending or any other court of competent
jurisdiction for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement, provided that Indemnitee commences any such
Proceeding seeking to enforce Indemnitee’s right to indemnification within one
(1) year following the date upon which Indemnitee is notified in writing by the
Company of the Adverse Determination. In the event of any dispute between the
parties concerning their respective rights and obligations hereunder, the
Company shall have the burden of proving that the Company is not obligated to
make the payment or advance claimed by Indemnitee.

(e)    Presumption of Success. The Company hereby acknowledges that a settlement
or other disposition short of final judgment shall be deemed a successful
resolution for purposes of Section 4(a) if it permits a party to avoid expense,
delay, distraction, disruption or uncertainty. In the event that any Proceeding
to which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including settlement of such

 

9



--------------------------------------------------------------------------------

Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding, unless there has been a finding (either adjudicated or pursuant to
Section 4(c) above) that Indemnitee (i) did not act in good faith, (ii) did not
act in a manner reasonably believed to be in, or not opposed to, the best
interests of the Company, or (iii) with respect to any criminal proceeding, had
reasonable cause to believe his conduct was unlawful. Anyone seeking to overcome
this presumption shall have the burden of proof, and the burden of persuasion,
by clear and convincing evidence.

5.    Non-Exclusivity; Survival of Rights; Primacy of Indemnification;
Subrogation.

(a)    The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of, but shall be in addition to, any other rights to which
Indemnitee may at any time be entitled under the Organizational Documents of any
Covered Entity (including the Certificate), any other agreement, any vote of
stockholders or Disinterested Directors, the laws of the State of Delaware or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee prior to such
amendment, alteration or repeal. In the event of any change after the date of
this Agreement in any applicable law, statute or rule that permits greater
indemnification than would be afforded currently under the Organizational
Documents of any Covered Entity and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
The rights to indemnification, contribution and advancement of Expenses provided
in this Agreement shall continue as to Indemnitee for any action Indemnitee took
or did not take while serving in an indemnified capacity even though Indemnitee
may have ceased to serve in such capacity.

(b)    Except as provided in Section 5(a), in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

6.    Additional Indemnification Rights. In addition, the Company hereby agrees
to indemnify (and advance Expenses to) Indemnitee to the fullest extent
permitted by law, even if such indemnification and advancement of Expenses is
not specifically authorized by the other provisions of this Agreement or any
other agreement, the Organizational Documents of any Covered Entity or by
applicable law. In the event of any change after the date of this Agreement in
any applicable law, statute or rule that expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, controlling person, agent or fiduciary, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule that narrows the right of a Delaware corporation to
indemnify a member of its

 

10



--------------------------------------------------------------------------------

board of directors or an officer, employee, controlling person, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties rights and obligations hereunder except as set forth in
Section 10(a) hereof.

7.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of any amount otherwise indemnifiable hereunder,
or for which advancement is provided hereunder, if and to the extent Indemnitee
has otherwise actually received such payment, whether pursuant to any insurance
policy, the Organizational Documents of any Covered Entity or otherwise.

8.    Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that,
in certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the SEC has taken the position that indemnification by the Company is not
permissible for liabilities arising under certain federal securities laws, and
that federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company has undertaken, or may
be required in the future to undertake, with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee, and that any right
to indemnification hereunder shall be subject to, and conditioned upon, any such
required court determination.

9.    Liability Insurance. The Company shall obtain and maintain in full force
and effect, at the Company’s expense, liability insurance applicable to
directors and officers from established and reputable insurers, in such amount,
and otherwise on such terms, as are determined in good faith by the Company
Board. Indemnitee shall be covered by such policy or policies in such a manner
as to provide Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors, if Indemnitee is a director
of the Company, or of the Company’s officers, if Indemnitee is not a director of
the Company. The Company shall advise Indemnitee as to the terms of, and the
amounts of coverage provided by, any liability insurance policy described in
this Section 9 and shall promptly notify Indemnitee if, at any time, any such
insurance policy will expire or be terminated, the amount of coverage under any
such insurance policy will be decreased or the terms of any such insurance
policy will materially change.

10.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:

(a)    against any Losses or Expenses, or to advance Expenses to Indemnitee,
with respect to Claims initiated or brought voluntarily by Indemnitee, and not
by way of defense (including affirmative defenses and counter-claims), except
(i) Claims to establish or enforce a right to indemnification, contribution or
advancement with respect to an Indemnification Event, whether under this
Agreement, any other agreement or insurance policy, the Organizational Documents
of any Covered Entity, the laws of the State of Delaware or otherwise, or
(ii) if the Company Board has approved specifically the initiation or bringing
of such Claim; or

 

11



--------------------------------------------------------------------------------

(b)    if, and to the extent, that a court of competent jurisdiction enters a
judgment that such indemnification is not lawful, except to the extent such
judgment is later reversed on appeal.

11.    Miscellaneous.

(a)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original. This Agreement and any other
agreement or instrument entered into in connection herewith or contemplated
hereby, and any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or e-mail of a PDF file, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.

(b)    Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns (including with respect to the Company,
any direct or indirect successor, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business and/or assets of the
Company) and with respect to Indemnitee, his or her spouse, heirs, and personal
and legal representatives. The Company shall require and cause any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all, or substantially all, of the business and/or assets of the
Company, to assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. This Agreement shall continue
in effect with respect to Claims relating to Indemnification Events regardless
of whether Indemnitee continues to serve as a director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.

(c)    Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one (1) Business
Day after the Business Day of deposit with Federal Express or similar,
nationally recognized overnight courier, freight prepaid, or (d) one
(1) Business Day after the Business Day of delivery by confirmed facsimile
transmission, if deliverable by facsimile transmission, with copy by other means
permitted hereunder, and addressed, if to Indemnitee, to Indemnitee’s address or
facsimile number (as applicable) as set forth beneath Indemnitee’s signature to
this Agreement, or, if to the Company, at the address or facsimile number (as
applicable) of its principal corporate offices (attention: Secretary), or to
such other address or facsimile number (as applicable) as such party may
designate to the other party hereto.

(d)    Enforceability. The Company hereby represents and warrants that this
Agreement is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms. The Company agrees that it
will not seek from a court, or agree to, a “bar order” which would have the
effect of prohibiting or limiting the Indemnitee’s rights to receive advancement
of expenses under this Agreement.

 

12



--------------------------------------------------------------------------------

(e)    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the State of
Delaware for all purposes in connection with any Proceeding that arises out of
or relates to this Agreement and agree that any Proceeding instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of Delaware. THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

(f)    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable that is not itself invalid, void or unenforceable) shall
be construed so as to give effect to the purposes manifested by the provision
held invalid, illegal or unenforceable.

(g)    Choice of Law. This Agreement shall be governed by, and its provisions
shall be construed and enforced in accordance with, the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

(h)    Interpretation. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” are not limiting and will be deemed to be followed by
the phrase “without limitation.” The phrases “herein,” “hereof,” “hereunder” and
words of similar import will be deemed to refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “or” will be
inclusive and not exclusive unless the context requires otherwise.

(i)    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing
signed by the parties to be bound thereby. Notice of the same shall be provided
to all parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

(j)    No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained or to
continue in the employ or service of any Covered Entity.

[remainder of page intentionally left blank; signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY: POWER SOLUTIONS INTERNATIONAL, INC. By:     Name:   Title:  
INDEMNITEE:   [name of Indemnitee] e-mail: Address:

[Signature Page to Indemnification Agreement]